Citation Nr: 0822397	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  03-37 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from June 16, 1965 to July 
27, 1965.

The Department of Veterans Affairs (VA) Board of Veterans 
Appeals (Board) denied service connection for headaches in a 
decision dated in October 1984.  The current appeal comes 
before the Board from determinations of the VA Regional 
Office (RO) in Indianapolis, Indiana that declined to reopen 
the claim of entitlement to service connection for headaches.

The case was remanded by Board decision dated in June 2006.  
That development having been completed, the appeal is once 
more before the Board for disposition.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
headaches in October 1984.

2.  Evidence received subsequent to the Board's 1984 
determination, when considered by itself or together with 
previous evidence of record, does not relate to an 
unestablished fact necessary to support the claim of service 
connection for headaches.  


CONCLUSIONS OF LAW

1.  The Board's October 1984 decision denying service 
connection for headaches is final. 38 U.S.C.A. § 7104 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.1104 (2007).

2.  The evidence received subsequent to the Board's 1984 
decision is not new and material and the appellant's claim of 
entitlement to service connection for headaches is not 
reopened. 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen the claim of entitlement to 
service connection for headaches..  He asserts that he 
developed headaches after heat exhaustion or having to take 
salt tablets in service, and now has a chronic disorder for 
which service connection should be granted.

Preliminary Considerations - VA' Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Here, the VCAA duty to notify was fully satisfied in letters 
sent to the appellant in August 2002, June 2006, April 2007, 
and January 2008 that addressed the notice elements.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed of what evidence is 
necessary to substantiate the elements required to reopen a 
final claim and to establish service connection.  While the 
duty to notify the veteran was not fully satisfied prior to 
the initial unfavorable decision on the claim by the AOJ, 
such notice errors were cured by issuance of fully compliant 
notice, followed by readjudication of the claim. See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case in a supplemental statement of the case issued in 
March 2008 after adequate notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, service connection is being denied.  Therefore, 
no rating or effective date will be assigned with respect to 
the claimed condition.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of whether new and material evidence 
has been received to reopen the claim of service connection 
for headaches.  Private and VA clinical records have 
associated with the claims folder.  VA examinations were 
conducted in December 2006 and September 2007, to include 
medical opinions.  The appellant does not contend that there 
is outstanding evidence that has not been considered.  The 
Board finds that further assistance from VA would not aid the 
veteran in substantiating the claim.  Therefore, VA does not 
have a duty to assist that is unmet with respect to the issue 
of whether new and material evidence has been received to 
reopen the claim of service connection for headaches. See 38 
U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The claim is ready to be 
considered on the merits. 

Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and active military 
service. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), 
citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

Factual background and legal analysis

The record reflects that the Board denied entitlement to 
service connection for headaches in a decision dated in 
October 1984.  This determination is final. See 38 C.F.R. 
§ 20.1104.  The veteran attempted to reopen his claim for 
such in correspondence received in April 2002.  As the 
October 1984 Board decision was the last final disallowance, 
the Board must review all of the evidence submitted since 
that decision to determine whether the appellant's claim of 
entitlement to service connection for headaches should be 
reopened and re-adjudicated de novo. See Evans v. Brown, 9 
Vet. App. 273 (1996).  A claim that is the subject of a final 
decision can only be reopened upon the submission of new and 
material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 2001.  

New evidence is defined in 38 C.F.R. § 3.156(a) (2007) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the 1984 Board decision 
denying entitlement to service connection for headaches 
consisted of service medical records that showed that the 
veteran was seen in June 1965 for complaints that included 
headache and nausea.  It noted that he was "nervous" and 
admitted that this state was the probable cause of all his 
problems.  Librium was prescribed.  He continued to be seen 
for complaints of nervousness associated with physical 
symptoms and was reported to have indicated later in June 
1965 that he felt unqualified for military service.  On 
examination in July 1965 on release from active duty, the 
veteran denied that he had headaches.  It was recorded that 
he was being administratively discharged from service because 
of his lack of motivation, dependency, immaturity and 
anxiety.  His DD-form 214 noted that the reason for discharge 
was failure to maintain minimal standards.  VA and private 
clinic notes dated between 1985 and 1986 were received that 
showed no complaints or references to headaches. 

The veteran filed a claim for service connection for 
headaches in February 1983.  By rating action dated in April 
1983, service connection for headaches was denied.  The Board 
affirmed the denial of service connection for headaches by a 
decision dated in October 1984.  As noted previously, he 
attempted to reopen his claim for headaches in April 2002. 

Evidence added to the record following the Board's October 
1984 denial of the claim of service connection for headaches 
consists of extensive statements from the veteran in support 
of his claim in which he adamantly insists that he had 
headaches that derived from his having to ingest salt tablets 
in service.  Duplicate private clinical records dated between 
1985 and 1986 showing treatment for various other 
disabilities not pertinent to this appeal were also received.  
The appellant submitted various articles pertaining to the 
effects of salt consumption on the body.  He was afforded VA 
examinations in December 2006 and September 2007 whereupon 
the examiners found that he provided a history of migraine 
headaches.  It was noted that there was no documentation of 
his having to take salt tablets during service, and that even 
if he did, it would not have resulted in a life-long pattern 
of headaches.  It was opined that headaches were not caused 
by hypernatermia, heat exhaustion, or his weight during 
active duty, that the appellant had suggested as reasons for 
headaches related to service.  It was found that his 
headaches were at least as likely as not familial/genetic in 
nature.

The Board finds in this instance that while pertinent 
evidence received since the October 1984 Board decision is 
new in the sense that it was not previously of record, it is 
not "material" to the facts of this case.  There is still no 
clinical evidence that supports a finding that the veteran's 
currently claimed headaches had their onset during service.  
No service medical records reflect evidence of chronic 
headaches, nor is a post service history of such documented.  
There is competent medical evidence of record that the 
claimed headaches are not related to any incident of service.  
The veteran's statements have been carefully considered.  
However, as a layperson, he cannot support the claim on the 
basis of his assertions alone on a medical matter. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Thus, the 
additional information obtained since the October 1984 Board 
decision, when considered alone or with previously submitted 
evidence, does not relate to an unestablished fact necessary 
to establish the claim.  It is therefore not material to 
reopen the claim.  

In summary, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran's application to 
reopen the claim of service connection for headaches is thus 
denied.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for headaches.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


